JOHNSON, J.,
concurs with Reasons.
| igl agree with the majority opinion but write separately to explain that while I dissented in State v. Patin, 13-618 (La.App. 5 Cir. 9/24/14); 150 So.3d 435, 443, writ denied, 14-2227 (La.4/22/16), 191 So.3d 1043, on the issue of addressing the admissibility of other crimes evidence where the defendant objected to the evidence pre-trial but not at trial, I find the contemporaneous objection rule applicable in the present case. I do not find that this case is one of. those rare occasions, like I found in Patin, where the exception to the contemporaneous objection rule should apply. Additionally, unlike Patin, Defendant in. the present case did not object to the trial court’s pre-trial ruling that the evidence at issue was admissible.